PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
HURST, Stephen
Application No. 15/473,755
Filed: March 30, 2017
For: METAL DETECTABLE POLYURETHANE FILM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 29, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, March 04, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 05, 2020. A Notice of Abandonment was mailed October 02, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 1787 for appropriate action in the normal course of business on the reply received January 29, 2021.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions